Exhibit Restatement of Previously Issued Financial Statements Subsequent to the issuance of the unaudited interim condensed consolidated financial statements as of and for the three-month periods ended March 31, 2009 and 2008, the Company determined that those condensed consolidated financial statements contained(1) a computational error related to the services revenue accrualfor the three months ended March 31, 2009and (2) a classification error related to our floor plan financing.The computational error resulted in the overstatement of services revenue by $208, overstatement of selling, general and administrative expenses by $21 for the impact on sales commission expense, and an overstatement of income tax expense by $1 for the impact on the Texas Margin Tax accrual.Overall the computational error understated net loss from continuing operations and net loss as originally reported by $186 or $0.02 per share.The classification error related to amounts payable under our floor plan financing arrangements with a third party financing company that is not a supplier.The floor plan financing balances were previously classified as trade accounts payable, and the related cash flows were reported as operating cash flows.The presentation ofthese non-interest bearing balances has been corrected and separately classified as “Floor Plan Financing,” on the Balance Sheet and the related cash flows have been reclassified as financing cash flows.The classification error had no effect on the previously reported Statements of Operations. The following is a summary of the impact of the restatement as of and for the three-month period ended March 31, 2009 on unaudited condensed consolidated financial statements (amounts are presented in thousands except share and per share amounts). Condensed Consolidated Statement of Operations for the three months ended March 31, 2009: As Previously Reported Adjustment As Restated Revenue: Products $ 44,566 $ 44,566 Services 12,975 $ (208 ) 12,767 Total revenue 57,541 57,333 Cost of products and services: Products 36,122 36,122 Services 8,934 8,934 Total cost of products and services 45,056 45,056 Gross profit 12,485 12,277 Selling, general and administrative expenses 12,736 (21 ) 12,715 Operating(loss (251 ) (438 ) Interest and other income ,net 12 12 Loss from continuing operations before income taxes (239 ) (426 ) Income tax expense 51 (1 ) 50 Net lossfrom continuing operations (290 ) (476 ) Loss from discontinued operations, net of income taxes (39 ) (39 ) Net loss $ (329 ) $ (186 ) $ (515 ) Net loss per share: Basic: Loss from continuing operations $ (0.03 ) $ (0.02 ) $ (0.05 ) Loss from discontinued operations, net of income taxes (0.01 ) (0.01 ) Net lossper share $ (0.04 ) $ (0.02 ) $ (0.06 ) Diluted: Lossfrom continuing operations $ (0.03 ) $ (0.02 ) $ (0.05 ) Loss from discontinued operations, net of income taxes (0.01 ) (0.01 ) Net lossper share $ (0.04 ) $ (0.02 ) $ (0.06 ) Shares used in computing net loss per share: Basic 8,706,210 8,706,210 Diluted 8,706,210 8,706,210 Condensed Consolidated Balance Sheet at March 31, 2009: As Previously Reported Adjustment As Restated Current Assets: Cash and cash equivalents $ 8,681 $ 8,681 Accounts receivable 46,710 $ (208 ) 46,502 Inventory, net 2,745 2,745 Other current assets 1,562 1,562 Total current assets 59,698 59,490 Property and equipment 4,998 4,998 Goodwill 12,751 12,751 Intangible and other assets, net of accumulated amortization 1,667 1,667 Total assets $ 79,114 $ (208 ) $ 78,906 Current Liabilities: Notes payable $ 84 $ 84 Current portion of capital lease obligations 191 191 Accounts payable 36,620 $ (31,512 ) 5,108 Floor plan financing — 31,512 31,512 Accrued expenses 6,885 (21 ) 6,864 Other current liabilities 783 (1 ) 782 Total current liabilities 44,563 44,541 Long-term Liabilities: Long-term portion of capital lease obligations 308 308 Other long-term liabilities 317 317 Total long-term liabilities 625 625 Stockholders’ Equity: Common stock 88 88 Additional paid-in capital 51,350 51,350 Accumulated deficit (17,512 ) (186 ) (17,698 ) Total stockholders’ equity 33,926 33,740 Total liabilities and stockholders’ equity $ 79,114 $ (208 ) $ 78,906 Condensed Consolidated Statement of Cash Flows for the three months ended March 31, 2009: As Previously Reported Adjustment As Restated CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (329 ) $ (186 ) $ (515 ) Adjustments to reconcile net loss to net cash used in operating activities: Net loss from discontinued operations 39 39 Depreciation and amortization 727 727 Share-based compensation expense for employee stock options, stock grants, and employee stock purchase plan 580 580 Loss on retirement of assets 22 22 Bad debt expense (5 ) (5 ) Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable 6,161 208 6,369 Inventory (339 ) (339 ) Accounts payable (8,552 ) 8,490 (62 ) Other assets and liabilities (487 ) (22 ) (509 ) Net cash used in operating activities (2,183 ) 6,307 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of Select, Inc. purchase price adjustments — — Capital expenditures (125 ) (125 ) Net cash used in investing activities (125 ) (125 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments underfloor plan financing, net — (8,490 ) (8,490 ) Proceeds from issuance of common stock under employee stock purchase plan 167 167 Purchase of common stock (66 ) (66 ) Purchase of treasury stock resulting from grantee election (22 ) (22 ) Payments on notes payable and capital lease obligations (27 ) (27 ) Net cash provided by (used in) financing activities 52 (8,438 ) NETDECREASE IN CASH AND CASH EQUIVALENTS (2,256 ) (2,256 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 10,937 10,937 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 8,681 $ — $ 8,681 Condensed Consolidated Statement of Cash Flows for the three months ended March 31, 2008: As Previously Reported Adjustment As Restated CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,011 $ 1,011 Adjustments to reconcile net income to net cash used in operating activities: Net loss from discontinued operations (4 ) (4 ) Depreciation and amortization 520 520 Share-based compensation expense for employee stock options, stock grants, and employee stock purchase plan 312 312 Loss on retirement of assets 15 15 Bad debt expense (45 ) (45 ) Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable (119 ) (119 ) Inventory (167 ) (167 ) Accounts payable (1,746 ) $ 1,826 80 Other assets and liabilities 144 144 Net cash used in operating activities (79 ) 1,747 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of Select, Inc. purchase price adjustments (54 ) (54 ) Capital expenditures (563 ) (563 ) Net cash used in investing activities (617 ) (617 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments under floor plan financing, net — (1,826 ) (1,826 ) Proceeds from issuance of common stock under employee stock purchase plan — — Proceeds from other short-term borrowings 251 251 Exercise of stock options 403 403 Excess tax benefits from stock option exercises 601 601 Purchase of common stock (1,536 ) (1,536 ) Purchase of treasury stock resulting from grantee election (3 ) (3 ) Payments on notes payable and capital lease obligations (124 ) (124 ) Net cash used in financing activities (408 ) (2,234 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (1,104 ) (1,104 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 9,340 9,340 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 8,236 $ — $ 8,236 The Company determined that the consolidated financial statements as of and for the three years ended December 31, 2008, 2007, and 2006 containeda classification error related to our floor plan financing arrangement.The classification error related to amounts payable under our floor plan financing arrangements with a third party financing company that is not a supplier.The floor plan financing balances were previously classified as trade accounts payable, and the related cash flows were reported as operating cash flows.The presentation of these non-interest bearing balances has been corrected and separately classified as “Floor Plan Financing,” on the Balance Sheet and the related cash flows have been reclassified as financing cash flows.The classification error had no effect on the previously reported Statements of Operations. The following is a summary of the impact of the restatement on consolidated financial statements as of and for the three years ended December 31, 2008, 2007, and 2006 (amounts are presented in thousands except share and per share amounts). Consolidated Balance Sheet at December 31, 2008: As Previously Reported Adjustment As Restated Accounts payable $ 45,172 $ (40,002 ) $ 5,170 Floor plan financing — 40,002 40,002 Consolidated Balance Sheet at December 31, 2007: As Previously Reported Adjustment As Restated Accounts payable $ 37,233 $ (32,519 ) $ 4,714 Floor plan financing — 32,519 32,519 Consolidated Statement of Cash Flows for the year ended December 31, 2008: As Previously Reported Adjustment As Restated Accounts payable $ 7,939 $ (7,483 ) $ 456 Net cash provided by (used in) continuing operations 6,303 (7,483 ) (1,180 ) Net cash provided by (used in) operating activities 6,321 (7,483 ) (1,162 ) Borrowings under floor plan financing, net — 7,483 7,483 Net cash provided by financing activities of continuing operations 1,597 7,483 9,080 Net cash provided by financing activities 1,597 7,483 9,080 Consolidated Statement of Cash Flows for the year ended December 31, 2007: As Previously Reported Adjustment As Restated Accounts payable $ 1,653 $ (6,528 ) $ (4,875 ) Net cash provided by (used in) continuing operations 9,997 (6,528 ) 3,469 Net cash provided by (used in) operating activities 10,025 (6,528 ) 3,497 Borrowings under floor plan financing, net — 6,528 6,528 Net cash provided by financing activities of continuing operations 3,104 6,528 9,632 Net cash provided by financing activities 3,104 6,528 9,632 Consolidated
